Title: General Orders, 22 August 1777
From: Washington, George
To: 



Head Quarters, near the Cross roads [Pa.] August 22nd 1777



The Brigadiers and Officers commanding brigades, are to assemble to morrow morning at nine o’clock, at the tavern by the cross roads, to consider of the reports made to them relative to the prices of liquors sold by the sutlers; and to give their opinion upon the matter to the

 

Commander in Chief, pursuant to the General orders of the 11th instant.
A General court martial is to sit to morrow morning, at nine o’clock precisely, at the meeting house, not far from the cross roads, for the trial of all prisoners of the horse which shall be brought before them—Lieut. Col. White of Col. Moylan’s regiment is appointed president of this court.
The Commander in Chief approves of the following sentences of a General Court Martial, held the 19th, 20th & 21st instant whereof Col McClenachen was president.
Capt. Crump of the 1st Virginia regt charged with “Wantonly ordering Lieut. Smith under an arrest, when he knew he was executing the General’s orders; for which he has been acquitted by a General Court Martial; and for afterwards attempting to vindicate his conduct, by giving in false evidence to the Court, declaring he did not know he was acting as Brigade Major to Genl Muhlenberg at that time”—Acquitted.
Hugh Culley of the 12th Pennsylva regt charged with “letting a certain prisoner make his escape, by the name of John Kephart, confined by order of His Excellency the Commander in Chief”—acquitted.
James McDavell, charged with “Desertion from the sixth pennsylvania regiment”—pleaded guilty—sentenced to receive fifty lashes on his bare back.
Lieut. Thomas Wishart of the 15th Virginia regiment charged with “Neglect of duty and disobedience of orders”—found guilty of the charges against him, in the instance of neglecting to make a morning report to the Colonel of the regiment he belongs to, conformable to a regimental order; but it appearing to have proceeded from a want of knowledge of the order, and from no intentional neglect or disobedience—The Court sentenced him to be reprimanded in a private manner by the Colonel.
Brigade Major Swaine, charged with “repeated neglect of duty, particularly in not attending for orders the 17th instant in proper time, by which means His Excellency’s intentions, who had ordered straw and rum to be furnished the men, were entirely frustrated and the soldiery, particularly the sick, were left exposed to the inclemency of the weather, in a much greater degree of want of those necessaries”—found guilty of repeated neglect of duty, and not guilty of the remaining part of the charge; and sentenced to be reprimanded in General orders.
The Commander in Chief regrets, that he is so frequently obliged to censure officers in General orders for neglect of duty, and other

offences, and wishes earnestly that by an attentive and punctual discharge of their duty, they would save him from a task so disagreeable and painful—Officers should in their own conduct set examples before the men of diligence and an exact compliance with every order—Delays are always dangerous; and in the military service, often attended with the most fatal consequences; especially must they be so in officers on whom the distribution of general orders depends—The General at the same time thanks those officers whose regard for the good of the service leads them to bring delinquents to Justice; and assures them that such a conduct will ever meet his warm approbation; and adds positively, that for any future remissness in Brigade Majors, in any part of their duty, he will certainly suspend them, ’till the pleasure of Congress be known concerning them; as there is no possibility of conducting the affairs of an army, without the greatest punctuality in the performance of the duties of their department.
George Myer, a waggoner, charged with “Desertion and horse stealing”—acquitted.
James Robinson of Capt. Talbot’s Company, in the 2nd Pennsylvania regt, charged with “Desertion and inlisting into different regiments”—pleaded guilty, and sentenced to receive one hundred lashes on his bare back well laid on.
George Bignal of the 10th Virgn. regt charged with “Desertion”—No witnesses appearing against him, the court ordered him to be released from confinement for the present.
Adam Claise of the 6th Virginia regt charged with “Desertion”—No witnesses appearing against him, the court ordered him to be sent to his company.
John Brumbler, of the 10th Virginia regt charged with “sleeping on his post, when on Sentry, over prisoners”—pleaded guilty, and was sentenced to receive twenty lashes on his bare back.
Edward Mealy of Capt. Thomas Bird’s Company, charged with “Desertion”—ordered by the court to be sent to his company.
James Byrne of Col. Stewarts regt charged with “Desertion”—Ordered by the court to be sent to his regt.
As the Congress never have, and the General is persuaded never do intend, to give rank to any of the waggon masters in this army, except the Waggon Mr General—They are ordered not to assume the titles of Majors, Captains &c. but to be distinguished by Division or Brigade Waggon-Master, as the case may happen to be—Waggon Masters are useful in every army; and will be supported in all their just privileges; but the way for them to obtain respect, is by a diligent and faithful discharge of their respective duties, without favor or affection to any

one. This order is to extend to persons in every other department, who have not rank given to them, by their commissions, or appointments under Congress.
The Commander in Chief has the happiness, to inform the army, of a signal victory obtained at the northward—A part of Genl Burgoyne’s army, about 1500 in number, were detached towards New-Hampshire, and advanced with a design to possess themselves of Bennington—Brigadier General Stark of the State of New-Hampshire, with about 2000 men, mostly Militia, attacked them—Our troops behaved in a very brave and heroic manner; they pushed the enemy from one work to another, thrown up on advantageous ground, and from different posts, with spirit and fortitude, until they gained a complete victory over them—The following is a list of the prisoners, killed and wounded &c. Vizt—1 Lieut. Colonel, 1 Major, 5 Captains, 12 Lieutenants, 4 Ensigns, 2 Cornets, 1 Judge Advocate, 1 Baron, 2 Canadian Officers, and 3 Surgeons—37 British soldiers, 398 Hessians, 38 Canadians and 151 Tories taken prisoners—The number of wounded fallen into our hands, exclusive of the above, are about 80—The number of the enemy who were slain had not been ascertained, but it is supposed to be about 200—Their Artillery, consisting of four brass field pieces, with a considerable quantity of baggage, likewise fell into our hands—Our loss consists of about 20 or 30 killed, and perhaps 50 wounded.
The army is to march to morrow morning (if it should not rain) precisely in the time, and manner, directed in the orders of yesterday.
The two divisions which go to Coryell’s ferry, will march in this order—Genl Greene’s first, then Genl Stephen’s, and then the baggage of both divisions, in the same order as the divisions march. Genl Greene will order an advanced guard from his division—and Genl Stephen a rear guard from his division: Each guard to be under the command of a field officer. The officer commanding the rear-guard, will detach a subaltern and thirty men, to follow in the rear of the baggage; to pick up all stragglers who escape the rear guard; and to see that the sick and lame are not neglected, but properly disposed of among the waggons.
After Orders. Notwithstanding the army is to march to morrow, the officers necessary and who shall be notified to constitute the General-Court Martial ordered to sit to morrow, to try all prisoners of the horse will stay behind, and hold the Court—The parties will notify their necessary witnesses, who will also stay behind and attend the court.
Additional (Evening) After Orders. The army is not to march to morrow morning, but remain in its present encampment ’till further orders.
Further After Orders. Evening 10 O’clock. The army is to march to

morrow morning at 4 O’clock, precisely, if it should not rain, towards Philadelphia—The division under the command of General Wayne, will march and encamp near the rising sun, and fall into its proper place in the line of march the next day—The whole body of horse will march at the same time, and encamp to morrow night at the three mile Run; except the officers, and others, who are or shall be notified as members, or witnesses, necessary to attend the General Court Martial of the Horse to sit to morrow.
